UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JAM INDUSTRIES USA, LLC,
                                                                      No. 19 MC 508-LTS
                                   Plaintiff,

                 -against-                                            ORDER

GIBSON BRANDS, INC., and
ARMADILLO DISTRIBUTION
ENTERPRISES, INC.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received Plaintiff’s Motion to Quash the Subpoena of Gibson

Brands, Inc. (Docket Entry Nos. 2, 4.) The parties are hereby directed to meet and confer in a

good faith effort to resolve the matter at issue in the motion and file a joint status report by

November 26, 2019. If the matter has not been resolved by that time, the status report must include

an agreed upon schedule for the remaining briefing of the motion, which will be taken on

submission unless the Court directs the parties to appear for oral argument. Plaintiff is directed to

serve this order promptly on Defendants’ counsel and file a certificate attesting to such service by

November 15, 2019.

        SO ORDERED.

Dated: New York, New York
       November 14, 2019


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




ORD RE QSH MOT.DOCX                                        VERSION NOVEMBER 14, 2019                  1
